DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US3,966,075).
Regarding claim 13, a modular structure system (Fig. 1) comprising: a plurality of shipping containers (Fig. 1) arranged to form a contiguous enclosure comprising an interior volume (within C) of the plurality of shipping containers, wherein each of the plurality of shipping containers comprises a first side (in the below annotated Fig. 1) defining an opening (in the below annotated Fig. 1) configured to be arranged opposite and adjacent (Fig. 1) to a corresponding opening (in the below annotated Fig. 1) in a first side of a different shipping container of the plurality to form the contiguous enclosure (Fig. 1); a bottom group (two bottom sides) of the plurality of shipping containers comprising bottom sides (base of shipping containers) having floor sections (inner base of shipping containers) arranged to form a bottom floor (inner base of shipping containers) of the modular structure; a top group of the plurality of shipping containers comprising top sides (top walls of the shipping containers) having ceiling sections (inner top walls of the shipping containers) arranged to form a top ceiling (inner top walls of the shipping containers) of the modular structure ; and a side group (in the below annotated Fig. 1) of the plurality of shipping containers comprising a second side (in the below annotated Fig. 1) having a side wall (in the below annotated Fig. 1) arranged to form exterior right and left side walls of the modular structure.
Regarding claim 14, wherein the modular structure defines an exterior surface comprising the walls of the plurality of shipping containers facing the exterior of the modular structure, and wherein the walls of the plurality of shipping containers forming the exterior surface comprise an insulating material (where the walls have some degree of insulation) disposed on an inner surface of the walls (Fig. 1).
Regarding claim 15, wherein the plurality of shipping containers are configured to be arranged and secure longitudinally adjacent to each other.
Regarding claim 17, wherein an interior group of the plurality of shipping containers comprises a second side with an opening opposite the opening of the first side.
Regarding claim 18, wherein the openings in the first sides span the entire first sides.
Allowable Subject Matter
Claims 16, 19, 20 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    865
    1055
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736